MEMORANDUM **
Mun Deuk Kyu appeals his 24r-month sentence imposed following a jury conviction for one count of conspiracy to commit alien smuggling for financial gain and 14 counts of attempted alien smuggling for *616financial gain, both in violation of 8 U.S.C. § 1324. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mun contends that the district court erred in denying his request to represent himself. The record supports the district court’s decision. See United States v. McKenna, 327 F.3d 830, 844 (9th Cir.2003) (stating that assertion of the right to self-representation must be timely and that, in a jury trial, it is considered timely if made prior to jury selection or empanelment). Mun also raises claims of ineffective assistance of counsel. However, because the record is not sufficiently developed, we decline to address them. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *616courts of this circuit except as provided by Ninth Circuit Rule 36-3.